ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of second degree assault, § 565.060, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. The court sentenced Defendant, in accordance with the jury’s assessment, to consecutive terms of four years' imprisonment on the assault charge and six years’ imprisonment on the armed criminal action conviction. We affirm.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).